Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Backdrop:  Applicant is welcome to schedule an interview with the examiner in the advance of prosecution on the merits to discuss the prior art already of record versus the instantly claimed/disclosed invention.  Namely, the related PCT written opinion cites at least the following prior art reference expressly teaches the instantly claimed compound combination and for use in treating at least some forms of cancer:   Simon Sonia Pernas: "Dose escalation of POL6326 in combination with eribulin in HER2-negative relapsed metastatic breast cancer (mBCa) patients (pts).: Journal of Clinical Oncology: Vol 34, No 15_suppl", Journal of Clinical Oncology, 20 May 2016 (2016-05-20), pages 2548-2548, XP055469396, DOI: 10.1200/JC0.2016.34.15_suppl.2548 Retrieved from the Internet: URL:http://ascopubs.org/doi/abs/10.1200/ JCO.2016.34.15_suppl.2548 [retrieved on 2018-04-23].  Namely, use of a pharmaceutical combination comprising the following 2 compounds:
eribulin [a fully synthetic macrocyclic ketone analogue of the marine natural product halichondrin B; the parent molecule being a potent naturally occurring mitotic inhibitor with a unique mechanism of action found in the sponge genus Halichondria] and
 balixafortide (POL63236 [a cyclic synthetic peptide]);
in the treatment of Her2-negative relapsed metastatic breast cancer, wherein eribulin is administered on days 2 and 9 flanked with balixafortide on days 1 - 3, and 8 - 10 of a 21 day cycle.
Election/Restrictions
Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

A fully defined compound combination, e.g. eribulin of formula I or Ia and non-salt or salt (e.g. acetate) form of balixafortide (POL63236) (see e.g. claims 1-2).
A specific type of cancer (e.g. HER2-negative relapsed metastatic breast cancer (mBCa)).
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  Further, the species are not necessarily coextensively searchable.  In addition, these species are not obvious variants of each other based on the current record.  There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species have acquired a separate status in the art due to their recognized divergent subject matter; and the species require a different field of search, i.e. searching different classes/subclasses, searching different electronic resources, and employing different search strategies and search queries.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  all independent claims.

	Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960.  The examiner can normally be reached on M-Th. 7AM-5:30PM (10 Hrs.).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654